This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0034

                                   State of Minnesota,
                                       Respondent,

                                           vs.

                                   Paris Treall Haines,
                                        Appellant.

                                 Filed January 12, 2015
                                        Affirmed
                                      Smith, Judge

                             Hennepin County District Court
                               File No. 27-CR-13-16954

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Kelly O’Neill Moller, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Rachel Foster Bond, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Schellhas, Presiding Judge; Ross, Judge; and Smith,

Judge.

                         UNPUBLISHED OPINION

SMITH, Judge

         We affirm because (1) any evidentiary error by the district court was harmless,

(2) the prosecutor did not call a witness for the sole purpose of impeachment through
inadmissible prior statements, (3) sufficient evidence supports the conviction, and (4) any

prosecutorial misconduct does not require reversal.

                                         FACTS

       On the evening of May 17, 2013, appellant Paris Haines was home alone with his

girlfriend, L.A. L.A. texted her sister-in-law that she was hurt, bleeding, and needed

help. The sister-in-law called L.A. back, but L.A., whispering and crying, said she

couldn’t call 911 herself. L.A. told her sister-in-law that she and Haines had argued

about money earlier, but did not say that Haines had hurt her. Afterward, the sister-in-

law called 911. During the 911 call, the sister-in-law told the dispatcher that Haines and

L.A. had a history of domestic abuse and that L.A. was scared to call 911.

       When police arrived, L.A. answered the door and appeared to be injured, in shock,

and unable to speak. The apartment had heavy furniture and belongings thrown about

and several holes punched in the walls. L.A. told police that Haines was taking a bath.

Emergency personnel carried L.A. to paramedics because her injuries made walking

difficult. Paramedics treated L.A. for a significant laceration to her wrist, bruises on her

leg that looked like “whip marks,” and bruises to her chest, abdomen, and arms.

       When interviewed by police, L.A. repeatedly said that she did not know how she

was injured. During the interview and while being treated by paramedics, she was

shaking and crying and appeared to be terrified.

       Meanwhile, police arrested Haines. Haines told police that L.A. had been drinking

with him all day and that she had punched the holes in the wall. Police interviewed L.A.

a second time at the hospital where, after being told what Haines said, L.A. said that she


                                             2
punched the holes in the walls and that Haines did not assault her. She also said that

Haines had gotten angry at her over money.

       The state charged Haines with felony domestic assault. In July 2013, L.A. texted

her sister-in-law about testifying at trial. L.A. said that she had hurt herself. When the

sister-in-law said she was going to accurately relay what L.A. told her on May 17, L.A.

got angry and told her not to show up. During the text conversation, the sister-in-law

asked L.A. if Haines was in a gang, which L.A. denied.

       L.A. testified that she cooperated with police and told them she punched holes in

the wall while in a rage. She also testified that she did not say she had ever been harmed

by Haines and did not recall saying that she feared Haines, that she argued with Haines

about money, that Haines gets violent when drunk, or that she was grateful her sister-in-

law called police.

       At trial, the emergency room doctor testified that a paramedic told him that L.A.

said Haines assaulted her. However, the doctor could not recall hearing the actual

statement. The doctor also testified that L.A.’s injuries were consistent with assault, but

also testified that the leg bruises and wrist laceration could have been self-inflicted. One

of the paramedics who treated L.A. testified that L.A. did not say who injured her. She

also testified that L.A. said she had argued with Haines about money earlier in the

evening.

       The jury found Haines guilty of domestic assault. Haines then moved for acquittal

or a new trial on the grounds of insufficient evidence, erroneous evidentiary rulings that

deprived Haines of a fair trial, and prosecutorial misconduct for identifying defense


                                             3
counsel as a public defender. The district court denied the motion and sentenced Haines

to 24 months’ imprisonment.

                                     DECISION

                                             I.

       Haines argues that the district court erred in its evidentiary rulings by:

(1) admitting photos of a text message that asked if Haines was in a gang; (2) admitting

an emergency room doctor’s testimony that he was informed by a paramedic that L.A.

said Haines assaulted her; (3) admitting the mother-in-law’s testimony that L.A. was

afraid to return to the home in January 2013 because of Haines; (4) admitting photos of

text messages between L.A. and her sister-in-law and allowing the jury to review them

during deliberations; (5) admitting testimony about L.A.’s statements to police on May

18, 2013; and (6) excluding evidence about L.A.’s relationship with her husband and his

family that prevented Haines from presenting a complete defense and confronting the

witnesses. Haines objected to the first five items, but not the sixth. Haines argues that

the errors taken cumulatively entitle him to a new trial because they significantly affected

the verdict.

       “Evidentiary rulings rest within the sound discretion of the [district] court and will

not be reversed absent a clear abuse of discretion. On appeal, the appellant has the

burden of establishing that the [district] court abused its discretion and that appellant was

thereby prejudiced.”    State v. Amos, 658 N.W.2d 201, 203 (Minn. 2003) (citations

omitted). “A reversal is warranted only when the error substantially influences the jury

to convict.” State v. Loebach, 310 N.W.2d 58, 64 (Minn. 1981). But we will not reverse


                                             4
where “the prejudicial evidence was only a small portion of that admitted,” and where the

remaining evidence of guilt is “overwhelming.” State v. Townsend, 546 N.W.2d 292,

297 (Minn. 1996).

                                              A.

        Haines first argues that the district court abused its discretion by admitting photos

of a text asking if Haines is a gang member. At trial, Haines objected to the evidence as

unduly prejudicial. The state argued that it offered the text to prove that L.A. was afraid

of Haines and thus afraid to cooperate with police, not that he was in a gang. The district

court admitted the photos, including the gang reference, and offered to consider a limiting

instruction. The record does not show that defense counsel ever submitted a limiting

instruction for consideration.

        Evidence is inadmissible if it is irrelevant or if its probative value is substantially

outweighed by the risk of unfair prejudice. Minn. R. Evid. 402, 403. Evidence of fear

should not be admitted “to create an inference that a defendant is a bad person who is

likely to commit a violent crime.” State v. McArthur, 730 N.W.2d 44, 51 (Minn. 2007).

The district court admitted the evidence as probative of L.A.’s state of mind, that she was

afraid to cooperate with police because of Haines’s alleged gang ties. But it is difficult to

ascertain how the sister-in-law’s question about whether Haines was in a gang is

indicative of L.A.’s state of mind two months earlier when police interviewed her. In

contrast, it is easy to see the prejudice that could result from implying that Haines is in a

gang.




                                               5
       Nonetheless, the prosecution never highlighted the gang reference in its

questioning, L.A.’s immediate response in the text conversation was a firm denial, and

L.A. testified that she has never known Haines to associate with a gang. No other

evidence of a gang association was offered. Based on the single, interrogative gang-

reference in a seven-page exhibit and L.A.’s repeated clear denials that Haines has any

connection to a gang, we hold that any error in admitting the gang reference was

harmless.

                                            B.

       Second, Haines argues that the district court abused its discretion by admitting

double-hearsay testimony from the emergency room doctor who treated L.A. Haines

objected to testimony that the doctor was “informed via EMS that the patient reported

being assaulted by a significant other” as hearsay and a Confrontation Clause violation.

The state argued that it was admissible as a statement for the purpose of medical

diagnosis and that Haines could cross-examine the paramedic, who was testifying later.

The district court overruled Haines’s objection and allowed the testimony.

       Hearsay is defined as “a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.” Minn. R. Evid. 801(c). Double hearsay is only admissible if each level of

hearsay fits within an exception. Minn. R. Evid. 805. “Statements made for purposes of

medical diagnosis or treatment and describing . . . [the] general character of the cause or

external source” of injuries or symptoms are not excluded by the hearsay rule if they are

“reasonably pertinent to diagnosis or treatment.” Minn. R. Evid. 803(4). “The rationale


                                            6
behind the rule is the patient’s belief that accuracy is essential to effective treatment.”

State v. Robinson, 718 N.W.2d 400, 404 (Minn. 2006) (quotation omitted). Here, the

assailant’s identity was not pertinent to L.A.’s treatment; therefore, the statement does

not fit a hearsay exception. See id. at 407 (holding that identity of the assailant is not

pertinent when there is no evidence of psychological abuse, no request for treatment of

psychological harm, and no concern about the victim’s psychological well-being).

       Again, however, the error was harmless given the totality of the record. First, the

doctor testified that L.A.’s injuries were consistent with assault, not self-injury, despite

conceding that it was possible that individual injuries could have been self-inflicted.

Second, photos and detailed testimony about the injuries made it possible for the jury to

weigh the credibility of the doctor’s testimony against L.A.’s testimony that she had

injured herself. Third, the paramedic did not note any injuries to L.A.’s hands that would

likely be present if she had punched the walls, as she testified. Finally, there was no

evidence to suggest that anyone other than Haines could have injured L.A. Therefore,

any error was harmless.

       In addition, the district court did not err in overruling Haines’s Confrontation

Clause objection. A defendant has the constitutional right to confront the witnesses

against him through cross-examination at trial. U.S. Const. amend. VI. “[W]hether the

admission of evidence violates a criminal defendant’s rights under the Confrontation

Clause is a question of law this court reviews de novo.” State v. Caulfield, 722 N.W.2d
304, 308 (Minn. 2006). Based on the assertion that the paramedic who received L.A.’s

statement would be testifying, the district court permissively overruled the objection


                                             7
because Haines would have the opportunity for cross-examination. The paramedic then

testified that L.A. did not make the statement and was instead vague about the source of

her injuries, and the jury was able to consider that in determining how much weight to

give the statement.

                                            C.

       Haines next argues that L.A.’s mother-in-law’s testimony that L.A. said she was

afraid to return to the home because “[h]e would beat her up again” was not admissible as

a prior inconsistent statement because it was not made under oath. While Haines is

correct that the remark was not made under oath and therefore is not admissible

substantively, Haines does not discuss its admissibility for impeaching L.A.’s testimony

that Haines never harmed her and that she is not afraid of him.

       A prior inconsistent statement is admissible for impeachment purposes if the

witness has an opportunity to explain or deny the statement and the opposing party has an

opportunity to interrogate the witness. Minn. R. Evid. 613(b).        L.A. explained the

statement on direct examination when she testified that she “made up a story.” Haines

cross-examined L.A. about the statement as well. Therefore, the district court did not err

by admitting the mother-in-law’s testimony.

                                            D.

       Fourth, Haines argues that the district court erred by improperly admitting photos

of a text conversation between L.A. and her sister-in-law and granting the jury’s request

to review the photos during deliberations. Haines objected to their admission, arguing

that the photos were irrelevant, unduly emphasized the texts, and unfairly prejudiced


                                              8
Haines. In addition, Haines argues that the district court abused its discretion by allowing

the jury to review the texts when they were admitted only as illustrative evidence.

       We first consider the admissibility of the evidence. “The use of visual aids is an

issue within the discretion of the [district] court.” State v. Walen, 563 N.W.2d 742, 748

(Minn. 1997) (citation omitted). Illustrative evidence must be relevant, accurate, and

helpful to the jury. State v. Stewart, 643 N.W.2d 281, 293 (Minn. 2002). First, the text

conversation was relevant to L.A.’s credibility because it discussed whether she planned

to testify truthfully and whether she discouraged other witnesses from testifying

truthfully. Second, L.A. and her sister-in-law both testified that the photos depicted their

conversation. Finally, the photos assisted the jury in understanding the conversation

which took place through 38 different text messages and jumped back and forth in subject

matter.   In addition, because L.A. was the only eyewitness to testify, making her

credibility particularly critical, the district court did not abuse its discretion by

determining that the probative value of the evidence outweighed the risk of unfair

prejudice to Haines and that the evidence did not unduly emphasize the text conversation.

       Next, we consider whether the district court properly permitted the jury to review

the evidence. “If the jury requests review of specific evidence during deliberations, the

court may permit review of that evidence after notice to the parties and an opportunity to

be heard.” Minn. R. Crim. Proc. 26.03, subd. 20(2)(a). The district court has broad

discretion regarding what evidence may be reviewed by the jury. State v. Wembley, 712
N.W.2d 783, 787 (Minn. App. 2006), aff’d, 728 N.W.2d 243 (Minn. 2007). Upon

request, the district court should consider three factors: (1) whether the evidence will aid


                                             9
the jury in its deliberations; (2) whether there is a risk of undue prejudice; and

(3) whether there is a risk of the jury’s improper use. State v. Everson, 749 N.W.2d 340,

345 (Minn. 2008).      The district court gave due consideration to these factors by

permitting the parties to make arguments on the issue, then taking measures to ensure that

the photos were not unduly emphasized. The prosecutor displayed each photo briefly in

the courtroom, but the district court did not permit copies in the jury room. These

measures limited the risk of improper use because the jurors were still required to rely on

their recollections when deliberations resumed. And the review was no more prejudicial

than the use of the evidence during witness testimony, which was not unduly prejudicial

given the strength of the evidence’s probative value. Therefore, the district court did not

abuse its discretion by admitting, or allowing review of, the photos.

                                            E.

       Haines next argues that the testimony of Officers Wuorinen and Bauer describing

the course of investigation included inadmissible statements. Haines argues that three

statements by L.A. were inadmissible hearsay: (1) L.A. said that she would not cooperate

because she was afraid that Haines would retaliate against her; (2) after hearing that

Haines told police she punched holes in the apartment wall, L.A. said, “Then I guess I

did”; and (3) L.A. claimed that she and Haines started arguing when he asked for money

to buy more alcohol.

       Because Haines did not object to this testimony at trial, we review its admission

for plain error. See State v. Griller, 583 N.W.2d 736, 740 (Minn. 1998). To grant relief,

“there must be (1) error, (2) that is plain, and (3) affects substantial rights.” State v.


                                            10
Ramey, 721 N.W.2d 294, 302 (Minn. 2006). An error is plain “when it contravenes a

rule, case law, or a standard of conduct, or when it disregards well-established and

longstanding legal principles.” State v. Brown, 792 N.W.2d 815, 823 (Minn. 2011). An

error affects substantial rights if “there is a reasonable likelihood that the error

substantially affected the verdict.” Id. at 824. If these three elements are met and the

panel finds that reversal is necessary to protect the fairness and integrity of the judicial

proceedings, it may grant relief. Ramey, 721 N.W.2d at 302.

       L.A.’s statement that she did not intend to cooperate and feared retaliation was

admissible. A statement describing a present state of mind or intent fits an exception to

the hearsay rule. Minn. R. Evid. 803(3). The statement that L.A. did not intend to

cooperate is admissible to show that she later acted in conformity with that intent. See

Scott v. Prudential Ins. Co. of Am., 203 Minn. 547, 552, 282 N.W. 467, 470 (1938).

L.A.’s statement of fear described her mental and emotional state at the time. Because

the statement falls within a hearsay exception, the district court did not err.

       L.A.’s statement agreeing with Haines that she punched the holes in the wall was

not hearsay. Hearsay is an out-of-court statement offered to prove the matter asserted.

Minn. R. Evid. 801(c). The state did not offer the statement to prove that L.A. punched

the holes. Rather, it offered the statement to prove that L.A.’s explanation changed after

hearing what Haines told police. Because the statement was not hearsay, the district

court did not err.

       L.A.’s statement that Haines got angry with her after she refused to give him

money falls within the residual exception to the hearsay rule.           Under the residual


                                              11
exception, hearsay may be admitted as substantive evidence if it is sufficiently reliable

and “(A) the statement is offered as evidence of a material fact; (B) the statement is more

probative on the point for which it is offered than any other evidence which the

proponent can procure through reasonable efforts; and (C) the general purposes of these

rules and the interests of justice will best be served by admission . . . .” Minn. R. Evid.

807.   The supreme court held that a statement is admissible when there is no

confrontation problem, the declarant admits making the statement, the statement is

against the declarant’s interest, and the statement is consistent with other evidence. State

v. Ortlepp, 363 N.W.2d 39, 44 (Minn. 1985). In State v. Plantin, we held that a victim’s

prior statements were sufficiently reliable because they were corroborated and against her

interest in maintaining a relationship with the defendant, despite her inability to recall

making the statements and her conflicting trial testimony. 682 N.W.2d 653, 659 (Minn.

App. 2004), review denied (Minn. Sept. 29, 2004).

       L.A.’s statement is evidence of a material fact because an argument tends to show

that Haines’s anger led to the assault, and it is more probative than any other procurable

evidence because L.A. was the only eyewitness to testify. There is no confrontation

problem because L.A. testified and was subject to cross-examination. She admitted

talking to police, although she testified that she can’t recall the particular statement,

similarly to the declarant in Plantin. Also like Plantin, the statement was against her

interest in continuing a relationship with Haines.       In addition, the statement was

consistent with other evidence presented by the state and is corroborated by the sister-in-

law’s testimony that L.A. made the same remark to her. Therefore, the statement serves


                                            12
the general purposes of the evidentiary rules and the best interests of justice and is

admissible under the residual exception.

                                            F.

      Finally, Haines challenges the district court’s exclusion of evidence showing a

strained relationship between L.A. and her husband’s family, including an ongoing

custody dispute. Haines argues that the evidence was relevant to witness bias and

provided a motive for L.A. to lie about the January incident, and thus he was denied his

right to present a complete defense and to confront witnesses.

      “A defendant has the constitutional right to present a complete defense” and the

right to confront the witnesses against him. State v. Atkinson, 774 N.W.2d 584, 589

(Minn. 2009); State v. Yang, 774 N.W.2d 539, 553 (Minn. 2009). But the rules of

evidence serve as a limit on those rights, preventing the defendant from admitting

evidence that would confuse or mislead the jury or that is not relevant. Atkinson, 774
N.W.2d at 589.

      At trial, defense counsel proffered evidence that there was a pending custody

dispute between L.A. and her husband and that her husband had a restraining order

against her because of past violent behavior. While Haines’s brief suggests that this

evidence shows bias, it does not articulate how. L.A.’s in-laws’ testimony that she is a

victim of domestic assault is unlikely to be any more damaging in a custody dispute than

L.A.’s testimony that she flew into a rage, trashed her home, and significantly injured

herself, thus the evidence is not relevant. There was, however, other testimony elicited

by Haines about potential witness bias. The record reflects that the sister-in-law lived


                                            13
with L.A.’s husband, L.A. and her husband were divorcing, a court order determined

custody of their kids, and the husband was home when the sister-in-law called 911. L.A.

also testified that she told her sister-in-law that her husband was “feeding into [the sister-

in-law’s] head” because of the divorce. Therefore, the district court did not unreasonably

limit Haines’s ability to question witnesses about bias.

       On the other hand, the evidence does tend to show a motive for L.A. to lie about

the January incident. However, there is other probative evidence in the record that did

not present as great a risk of confusing the jury. L.A. twice testified that she lied about

the January incident because her mother-in-law would not help if she knew L.A. had

gotten into a bar fight.     Therefore, the district court did not prevent Haines from

presenting a complete defense because he was able to elicit testimony about L.A.’s

motive for lying to her in-laws about the January incident.

                                             II.

       Haines next argues that the district court erred by allowing the state to call L.A.

for the sole purpose of impeachment. The state argues that the issue was not raised at

trial and therefore is waived. While discussing other issues related to L.A.’s planned

testimony, defense counsel said, “[T]hey are putting her on the stand to say that she’s a

liar so they’re effectively putting her up there to impeach her which I don’t know that

they can necessarily do.” Defense counsel did not elaborate on his reasoning for the

statement.   The district court postponed ruling, but the issue was not revisited.

“Generally an appellate court will not consider matters not argued to and considered by

the district court.” State v. Tayari-Garrett, 841 N.W.2d 644, 655-56 (Minn. App. 2014)


                                             14
(emphasis added) (citing Roby v. State, 547 N.W.2d 354, 357 (Minn. 1996)), review

denied (Minn. Mar. 26, 2014). Because the issue was not decided by the district court, it

was waived.

          Haines identifies seven statements that allegedly violated State v. Dexter, but

Dexter does not apply. 269 N.W.2d 721 (Minn. 1978). In Dexter, the supreme court held

that a party cannot impeach a recanting witness with prior inconsistent statements if it

called the witness solely to admit otherwise inadmissible statements. Id. at 721-22.

However, L.A. is not a recanting witness. Of the seven statements, L.A. testified that she

did not recall making six of them. She did not testify that she never made the statements,

except for denying that she ever stated that Haines assaulted her. In addition, L.A.

testified that she has a bad memory. Because L.A. did not recant the overwhelming

majority of her earlier statements, the district court did not err.

                                              III.

          Haines next argues that the evidence is insufficient to support his conviction.

When the jury’s determination of guilt rests exclusively on circumstantial evidence, we

employ a two-part standard of review to analyze the sufficiency of the evidence. State v.

Andersen, 784 N.W.2d 320, 329 (Minn. 2010). First, we identify the circumstances

proved, deferring “to the jury’s acceptance of the proof of these circumstances and

rejection of evidence in the record that conflict[s] with the circumstances proved by the

State.”     Id.   “[I]n determining the circumstances proved, we consider only those

circumstances that are consistent with the verdict.” State v. Silvernail, 831 N.W.2d 594,

599 (Minn. 2013). Next, we examine all reasonable inferences that may be drawn from


                                              15
the circumstances proved, without deference to the jury’s choice between reasonable

inferences.   Andersen, 784 N.W.2d at 329-30.          To sustain a conviction based on

circumstantial evidence, all such reasonable inferences must be “consistent with guilt and

inconsistent with any rational hypothesis except that of guilt.” Id. at 330. “We review

the circumstantial evidence not as isolated facts, but as a whole.” Silvernail, 831 N.W.2d

at 599. “[I]nconsistencies in the state’s case or possibilities of innocence do not require

reversal of a jury verdict so long as the evidence taken as a whole makes such theories

seem unreasonable.” State v. Tscheu, 758 N.W.2d 849, 858 (Minn. 2008). Accordingly,

“mere conjecture” will not overturn a conviction that rests on circumstantial evidence.

Andersen, 784 N.W.2d at 330 (quotation omitted).

       Viewed in the light most favorable to the verdict, the evidence proves the

following circumstances: on May 17, 2013, L.A. and Haines were home alone; L.A.

suffered injuries that night, including multiple bruises on her legs, chest, and abdomen;

and she suffered a laceration on her wrist.

       Haines argues that the state failed to prove that L.A. did not injure herself because

the doctor testified that her injuries were consistent with self-infliction. However, the

doctor actually testified that L.A.’s injuries were consistent with assault, and then he

testified that the leg bruises and the wrist injury each could have been self-inflicted.

Finally, he confirmed that he had earlier testified that each injury could be self-inflicted.

The doctor did not testify that L.A.’s other injuries, which were not specifically asked

about, were consistent with self-infliction, like the chest and abdomen bruises. He also

did not testify that the pattern of injuries considered as a whole was consistent with self-


                                              16
infliction. Therefore, we must assume that the jury found that L.A. did not injure herself

and rejected the conflicting evidence.

       Having identified the circumstances proved, we must next examine all reasonable

inferences that may be drawn from them, giving no deference to the jury’s choice

between reasonable inferences. Based on the circumstances proved, it is reasonable to

infer that Haines, the only other person present, assaulted L.A and caused her injuries.

Given that the jury clearly rejected evidence that L.A. injured herself, it is not reasonable

to infer that anyone other than Haines was the source of the injuries. Therefore, Haines is

not entitled to relief.

                                            IV.

       Haines also argues that the prosecutor committed misconduct by eliciting

inadmissible testimony, identifying defense counsel to the jury as a public defender, and

inflaming the passions of the jury.

       We “will reverse a conviction due to prosecutorial misconduct at trial only if the

misconduct, ‘when considered in light of the whole trial, impaired the defendant’s right

to a fair trial.’” State v. Ahmed, 708 N.W.2d 574, 583 (Minn. App. 2006) (quoting State

v. Powers, 654 N.W.2d 667, 678 (Minn. 2003)). “Reversal is required for unusually

serious misconduct unless it was harmless beyond a reasonable doubt, but reversal is

required for less serious misconduct only when it substantially influenced the verdict.”

Id. (citing State v. Steward, 645 N.W.2d 115, 121 (Minn. 2002)).

       First, Haines argues that the prosecutor elicited improper opinion testimony on

ultimate facts by asking the sister-in law if she believed that Haines “had something to do


                                             17
with” L.A.’s injuries and by asking Officer Wuorinen if he believed this was a domestic

assault.    Haines cites no cases that hold that eliciting such inadmissible testimony

amounts to prosecutorial misconduct. The record does not demonstrate a pervasive

pattern of improper questioning; rather, questioning of this nature appears to be isolated.

Therefore, the conduct was not prosecutorial misconduct.

       Second, Haines argues that the prosecutor solicited improper vouching testimony

by asking Officer Wuorinen on redirect if it was “pretty important to be honest as a police

officer.”    The district court overruled Haines’s objection, then Officer Wuorinen

answered that honesty was important. It is proper for the prosecutor to elicit testimony

about character traits of truthfulness and honesty if the defense “opens the door.” State v.

Maurer, 491 N.W.2d 661, 662 n.1 (Minn. 1992). Here, the prosecutor’s question came

after defense counsel cross-examined Officer Wuorinen about why something as

important as a change in L.A.’s explanation of what occurred wouldn’t be noted in the

police reports if it actually happened; thus, the door was opened. In addition, Officer

Wuorinen did not testify that he was telling the truth or that he should be believed over

another witness. See State v. Ferguson, 581 N.W.2d 824, 836 (Minn. 1998) (holding that

testimony is not vouching where it does not assert that a witness is telling the truth or

should be believed over another).        Therefore, the conduct was not prosecutorial

misconduct.

       Third, Haines argues that the prosecutor improperly identified defense counsel as a

public defender. Generally, the prosecutor should not identify defense counsel to the jury

as a public defender due to the risk of prejudice. See State v. Bailey, 677 N.W.2d 380,


                                            18
404 (Minn. 2004). However, where the error is inadvertent and the prejudicial impact is

minimal and speculative, a new trial is not merited. See State v. Bonn, 412 N.W.2d 28,

30 (Minn. App. 1987), review denied (Minn. Oct. 21, 1987). The district court found that

the prosecutor’s comment was inadvertent and harmless beyond a reasonable doubt, and

we defer to its determination. See State v. Tate, 682 N.W.2d 169, 177 (Minn. App. 2004)

(“Whether a defendant is entitled to a new trial because of prosecutorial misconduct is

within the discretion of the district court, which is in the best position to appraise the

effect of any misconduct.”), review denied (Minn. Sept. 29, 2004).

         Finally, Haines argues that the prosecutor inflamed the jury’s passions by bringing

up broader themes of domestic violence in her closing argument and stating that the state

could not choose which cases to pursue. We evaluate the closing argument as a whole,

rather than looking at isolated statements. State v. Jones, 753 N.W.2d 677, 691 (Minn.

2008).     It is permissible for a prosecutor to discuss the “generally tragic nature of

domestic abuse” so long as he or she avoids imploring the jury to convict on a basis other

than the evidence presented that the defendant committed the crime charged. State v.

Bradford, 618 N.W.2d 782, 799 (Minn. 2000). Here, the prosecutor argued that the

reason L.A. did not leave to get help on May 17 was because “[i]t’s not easy to just walk

away from a relationship plagued by domestic abuse.” The reference to general themes

of domestic abuse was tied to the specific facts of the case, and the closing argument as a

whole did not argue that the jury should convict for any reason other than that sufficient

evidence had been presented to find Haines guilty. In addition, the prosecutor explained

her misstatement that the state could not choose its cases in her next sentence when she


                                             19
said that the state prosecutes when it believes it can prove the case beyond a reasonable

doubt, regardless of whether the victim chooses to pursue the case. In context, the

statement was harmless beyond a reasonable doubt because the prosecutor accurately

explained the law immediately after the district court sustained Haines’s objection and

urged the jury to convict solely on the basis of the evidence. Therefore, there was no

prosecutorial misconduct, and, even if there was, it was harmless beyond a reasonable

doubt.

         In conclusion, the district court’s evidentiary errors were harmless, the district

court did not err by allowing the state to call L.A. as a witness, sufficient evidence

supports Haines’s conviction, and the prosecutor did not commit misconduct requiring

reversal.

         Affirmed.




                                             20